United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.I., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-317
Issued: December 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 22, 2010 appellant, through his attorney, filed a timely appeal from an
October 25, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
lower back injury in the performance of duty on November 19, 2009.
FACTUAL HISTORY
On November 28, 2009 appellant, then a 56-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 19, 2009 he sustained a lower back injury when
1

5 U.S.C. § 8101 et seq.

he was parking the post office long life vehicle (LLV) and bumped the curve. He did not stop
work and first received medical care on November 20, 2009. Appellant notified his supervisor
on November 28, 2009. The employing establishment controverted the claim alleging that he
was not in the performance of duty.
In a November 20, 2009 discharge summary, Dr. Dan Spangler, a treating physician,
reported that appellant was treated on an emergency basis for back pain.
By letter dated December 9, 2009, OWCP informed appellant that the evidence of record
was insufficient to support his claim. Appellant was advised of the medical and factual evidence
needed and was directed to submit it within 30 days.
In a November 20, 2009 emergency room report, Dr. Spangler reported that appellant
complained of low back pain. Appellant stated that he ran into a curb with his truck on
November 19, 2009. Dr. Spangler diagnosed chronic back pain.
In a December 18, 2009 medical report, Dr. Joel D. Pickett, Board-certified in
neurological surgery, reported that appellant ran his truck into a curb in November 2009 and
complained of intense lower back pain, as well as pain radiating down his legs since the date of
the incident. He noted that appellant was neurologically intact and recommended a magnetic
resonance imaging (MRI) scan to rule out an acute disc herniation or other acute change.
By decision dated January 12, 2010, OWCP denied appellant’s claim on the grounds that
the evidence was insufficient to establish that he sustained an injury. It found that the incident
occurred as alleged; however, that the evidence failed to provide a firm medical diagnosis which
could be reasonably attributed to the accepted employment incident.
On January 19, 2010 appellant, through his attorney, requested an oral hearing before an
OWCP hearing examiner.
In support of his request, appellant submitted a claim for compensation (Form CA-7)
requesting leave without pay for the period dated December 18, 2009 to January 9, 2010.
At the August 11, 2010 hearing, appellant testified that he was a postal employee for 18
years and sustained a herniated disc injury while at work on October 19, 2006, which resulted in
permanent disability limitation, claim File No. xxxxxx541. He was receiving ongoing treatment
for that injury, contemporaneous with his accident on November 19, 2009. Appellant stated that
he filed a recurrence of his previous injury, which was denied by OWCP, but also filed a new
claim because this accident caused his back to hurt again. He also testified that Dr. Pickett
diagnosed him with an exacerbation of herniated disc. OWCP’s hearing representative noted
that the medical evidence of record only provided a diagnosis of pain and advised appellant as to
the necessary medical evidence needed. The record was held open for 30 days.
By decision dated October 25, 2010, OWCP’s hearing representative affirmed OWCP’s
January 12, 2010 decision. The hearing representative noted that the medical evidence of record

2

did not provide a diagnosis other than back pain and appellant failed to submit additional
medical evidence after the August 11, 2010 hearing.2
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.6 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
2

OWCP’s hearing representative reported that appellant had filed 14 injury claims since April 25, 2003, 6 of
which were related to his back and lower extremity. On April 25, 2003 appellant sustained a lower back injury
when twisting to exit his truck. The claim was accepted for lumbar sprain, File No. xxxxxx266. On May 30, 2003
appellant filed a second traumatic injury claim when he experienced back pain while walking down stairs. The
claim was accepted by OWCP, File No. xxxxxx722. On May 20, 2004 appellant filed a claim for injury to his lower
back when picking up a tub of mail. The claim was accepted by OWCP, File No. xxxxxx315. On October 24, 2005
appellant filed a claim for injuring his lower back when loading mail into a truck. The claim was accepted for
lumbar strain, File No. xxxxxx256. On August 2, 2006 appellant filed a traumatic injury claim for injuring his back
while exiting his truck. The claim was denied by OWCP, File No. xxxxxx029. On October 19, 2006 appellant filed
a traumatic injury claim for injuring his lower back when he twisted his back to avoid rolls of carpet falling on him
when picking up mail. OWCP accepted the claim for lumbar strain which was later expanded to include herniated
disc at L3-4, File No. xxxxxx541. Appellant missed time from work, returned with permanent restrictions and was
given a modified position. On November 19, 2009 he claimed a recurrence of disability, File No. xxxxxx541 which
was subsequently denied by OWCP.
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

3

condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.7
ANALYSIS
The evidence establishes that the November 19, 2009 incident occurred as alleged when
appellant was driving an LLV and bumped it into the curb. The issue, therefore, is whether he
submitted sufficient medical evidence to establish that the employment incident caused a lower
back injury. The Board finds that appellant did not submit sufficient medical evidence to support
that he sustained a lower back injury causally related to the November 19, 2009 employment
incident.8 The medical evidence is deficient on two grounds: (1) it fails to provide a firm
diagnosis; and (2) there is no narrative opinion on causal relationship between a diagnosed
condition and the employment incident.
In a November 20, 2009 report, Dr. Spangler reported that appellant was treated on an
emergency basis for back pain when he ran into a curb with his truck on November 19, 2009. He
diagnosed chronic back pain. Pain, however, is a symptom, not a compensable medical
diagnosis.9 Dr. Spangler did not provide any kind of diagnosis or detail regarding appellant’s
medical condition. It becomes almost impossible to establish causal connection in appellant’s
claim because the physician has not identified a medical condition. Thus, Dr. Spangler’s
medical notes do not constitute probative medical evidence because they fail to provide a clear
diagnosis and do not adequately explain the cause of appellant’s injury.10
In a December 18, 2009 medical report, Dr. Pickett reported that appellant complained of
intense lower back pain, as well as pain radiating down his legs when he ran his truck into a curb
in November 2009. He noted that appellant was neurologically intact and recommended an MRI
scan to rule out an acute disc herniation or other acute change.
The Board finds that the opinion of Dr. Pickett is not well rationalized. Dr. Pickett did
not explain how the November 19, 2009 employment incident contributed to or caused
appellant’s lower back injury. He provided no medical history regarding appellant’s prior back
injuries and did not describe, explain or diagnose appellant’s medical condition. Dr. Pickett
failed to provide a firm medical diagnosis and made no mention of an exacerbation of appellant’s
herniated disc other than to recommend an MRI scan to rule out disc herniation. It becomes
almost impossible to establish causal connection in appellant’s claim because the physician has
not identified a medical condition.

7

James Mack, 43 ECAB 321 (1991).

8

See Robert Broome, 55 ECAB 339 (2004).

9

Id.

10

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

4

Medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.11 The opinion of a
physician supporting causal relationship must rest on a complete factual and medical background
supported by affirmative evidence, address the specific factual and medical evidence of record
and provide medical rationale explaining the nature of the relationship between the diagnosed
condition and the established incident or factor of employment.12 Thus, Dr. Pickett’s medical
report is insufficient to establish appellant’s burden of proof.
At the August 11, 2010 hearing appellant testified that Dr. Pickett diagnosed him with an
exacerbation of herniated disc. The record was held open for 30 days after the hearing but
appellant failed to submit any medical evidence. Appellant’s honest belief that work caused his
medical problem is not in question. Belief, however sincerely held, does not constitute the
medical evidence necessary to establish causal relationship. In the instant case, the record is
without rationalized medical evidence from a physician establishing a diagnosed medical
condition causally related to the accepted November 19, 2009 employment incident. Thus,
appellant has failed to establish his burden of proof.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a traumatic injury on November 19, 2009 in the performance of duty.

11

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

12

See Lee R. Haywood, 48 ECAB 145 (1996).

5

ORDER
IT IS HEREBY ORDERED THAT the October 25, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

